Case 1:20-cr-10082-DJC Document 1 Filed 03/12/20 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. JON 2 lOORZ

Violation:

UNITED STATES OF AMERICA

Count One: False Statement on Passport
Application
(18 U.S.C. § 1542)

JOHN DOE,

Defendant

Forfeiture Allegation
(18 U.S.C. § 982(a)(6) and 28 U.S.C.
§ 2461(c))

SEALED ppc

COUNT ONE
False Statement on Passport Application
(18 U.S.C. § 1542)

Nee ee

The Grand Jury charges:

On or about May 29, 2010, in Charlestown, in the District of Massachusetts, the defendant,

JOHN DOE,

willfully and knowingly made false statements 1n an application for a passport with intent to induce
and secure the issuance of a passport under the authority of the United States, for his own use,
contrary to the laws regulating the issuance of passports and the rules prescribed pursuant to such
laws, in that in such application the defendant stated: (1) that his name and personal and
biographical information were that of another individual whose initials are J.A.A.; and (2) that he
had never used a different name, which statements he knew to be false.

All in violation of Title 18, United States Code, Section 1542.
Case 1:20-cr-10082-DJC Document 1 Filed 03/12/20 Page 2 of 3

FORFEITURE ALLEGATION
(18 U.S.C. § 982(a)(6) and 28 U.S.C. § 2461(c))

l. Upon conviction of the offense in violation of Title 18, United States Code, Section

1542, set forth in Count One of this Indictment, the defendant
JOHN DOE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(6): any
conveyance, including any vessel, vehicle, or aircraft used in the commission of the offense; and
any property, real or personal, that constitutes, or is derived from or is traceable, to the proceeds
obtained directly or indirectly from the commission of the offense, or that was used to facilitate,
or was intended to be used to facilitate, the commission of the offense.

2. If any of the property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 982(a)(6), as result of any act or omission of the

defendant—
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property
of the defendant up to the value of the property described in Paragraph 1 above.

All pursuant to Title 18, United States Code, Section 982(a)(6).
Case 1:20-cr-10082-DJC Document 1 Filed 03/12/20 Page 3 of 3

A TRUE BILL

    

FOREPERSON

 

 

Vinh —

ALATHEA PORTER
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

   

District of Massachusetts: MARCH /o& , 2020
Returned into the District Court by the Grand Jurors and filed.

 
